DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 02/23/2022 has been fully considered and is attached hereto.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome each and every disclosure objection previously set forth in final office action dated 01/07/2022. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 1-6 and 8-12 has overcome each and every Claim objection previously set forth in the final office action dated 01/07/2022. Therefore, the Claim objection has been withdrawn.
The Applicant originally submitted Claims 1-12 in the application. In the previous response, the Applicant amended Claims 1-6 and 8-12. In the present response, the Applicant amended Claims 1-6 and 8-12. Accordingly, Claims 1-12 are currently pending in the application.



Response to Arguments
Applicant’s arguments filled 03/01/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Tinari (58,200) on 03/10/2022.
The application has been amended as follows:
Claim 2.	Cancelled
Claim 6.	(Currently Amended): 
● In Claim 6, Line 4, “portion of the substrate for mounting electronic element, and” is changed to read - - portion of the substrate, and - -.
Claim 8. 	(Currently Amended):
● In Claim 8, Lines 1-2, “The substrate for mounting the electronic element according to claim 2” is changed to read - - The substrate for mounting the electronic element according to claim 1- -.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1, 3-12, the allowability resides in the overall structure of the device as recited in independent Claim 1 and at least in part because Claim 1 recites, “a bonding metal layer comprising a thin film layer and a plating layer having a combined thickness of 9.5 µm or less located on the second surface, in a transparent plan view of the substrate for mounting the electronic element, wherein the thin film layer comprises a metallic adherent layer and a barrier layer”. 
The aforementioned limitation in combination with all remaining limitations of Claim 1 are believed to render said Claim 1 and all Claims dependent therefrom (Claims 3-12) patentable over the art of record. 
The closest art of record is believed to be that of Okimura (US 2010/0044741 – hereafter “Okimura”).
While Okimura Fig 1 teaches many of the limitations of Claim 1 as per final office action dated 01/07/2022, neither Okimura, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitation of Claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      
/ZACHARY PAPE/Primary Examiner, Art Unit 2835  
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835